The reply filed on December 9, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

A.	In the Restriction Requirement Applicants were asked to elect a single normalizing miRNA or a single combination of two or more normalizing miRNAs.  In response Applicants elected the following: 

    PNG
    media_image1.png
    65
    610
    media_image1.png
    Greyscale

The elected combination of eight normalizing miRNAs is not commensurate in scope with the claims which recite “wherein said normalizing microRNA is selected in combinations of one to six”.  Thus Applicants should either change their election and pick a single combination up to six miRNA or amend the claims.

B.	In the Restriction Requirement Applicants were asked to elect a single discriminating miRNA or a single combination of two or more discriminating miRNAs.  In response Applicants elected the following: 

    PNG
    media_image2.png
    99
    626
    media_image2.png
    Greyscale

In view of the recitation of “combinations thereof”, the Applicants appear to be electing any combination of 2, 3, 4, 5, 6, 7, or 8 of the recited miRNA.  This election is non-responsive to the election of species requirement where they were asked to elect a “single combination”.  

See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA HANEY/Primary Examiner, Art Unit 1634